488 F.2d 533
James Arthur BEECHUM, Petitioner-Appellant,v.W. J. ESTELLE, Director, Texas Department of Corrections,Respondent-Appellee.
No. 73-2173 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 14, 1974.

James Arthur Beechum, pro se.
Robert C. Flowers, Ed Idar, Jr., Asst. Attys. Gen., Austin, Tex., for respondent-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
This appeal comes to us from an order of the district court denying the petition of a Texas state prisoner for the writ of habeas corpus.  This court holds that appellant has failed to exhaust his available state remedies on all his federal habeas grounds.  For that reason1 the dismissal of the lower court is


2
Affirmed.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 Garrett v. State of Texas (5 Cir. 1970), 435 F.2d 709; Harrison v. Wainwright (5 Cir. 1970), 424 F.2d 633; Wheeler v. Beto (5 Cir. 1969) 407 F.2d 816